—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]) and two counts of attempted assault in the second degree (Penal Law §§ 110.00, 120.05 [2], [7]), defendant contends that the verdict is not supported by legally sufficient evidence. That contention lacks merit. The record establishes that defendant used a pen and pencil in a menacing manner and attempted to stab an officer with the pen. Thus, we conclude that the pen and pencil constituted dangerous instruments because they were used "in a manner which renderfed them] readily capable of causing serious physical injury” (People v Carter, 53 NY2d 113, 116; see also, People v White, 167 AD2d 870, lv denied 77 NY2d 845). Contrary to *989defendant’s contention, we also conclude that the evidence is legally sufficient to satisfy the requirement of intent to cause physical injury (see, People v Paris, 189 AD2d 589, lv denied 81 NY2d 975).
We conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495) and that the sentence is neither unduly harsh nor severe. We have examined the issues raised by defendant in his pro se supplemental brief and conclude that they lack merit. (Appeal from Judgment of Oneida County Court, Mulroy, J.—Criminal Possession Weapon, 3rd Degree.) Present—Denman, P. J., Green, Pine, Callahan and Boehm, JJ.